DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Specifically the “means” in claim 25 invokes 112f. See the following limitations from claim 25: “means for determining, in response to the receipt of the managed node composition request, a present performance level of each rack of the plurality of racks” and 
“means for determining a set of resources from the plurality of resources that satisfies the managed node composition request based on the resource-level and rack-level telemetry data, to prioritize a set of resources from the plurality of resources that satisfies the managed node composition request based on a network distance from a requesting device to a corresponding resource”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-13, 16-20, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apte et al., US 9,262,144 B1 (hereafter referred to as Apte) in view of Hiltunen et al., US 8,489,939 B2 (hereafter referred to as Hiltunen), further in view of Dutta et al., US 9,444,695 B2 (hereafter referred to as Dutta).
A.	Regarding claim 1, Apte teaches a compute device (column 9, lines 38-42; “Administrative server 303 has a processor 601 coupled to various other components by a system bus 602”) comprising: communication circuitry (column 10, lines 7-10; “Administrative server 303 may further include a communications adapter 609 coupled to bus 602.”); and 
a compute engine to (i) receive resource-level telemetry data for each resource of a plurality of resources and rack-level telemetry data from each rack of a plurality of racks (column 12, lines 51-57; “placement engines 309, 308 aggregate the resource usage and availability of the computing resources (e.g., processing usage, memory usage, storage usage, data bandwidth, storage bandwidth) at the current tier (rack tier 403 and sub-domain tier 402, respectively) to form a summarization of the tier resource usage …”), each rack having one or 
(ii) receive a managed node composition request, wherein the managed node composition request identifies at least one metric to be achieved by a managed node (column 6, lines 52-56, 62-67; “A pattern … refers to an abstract model of the topology and application environment that encapsulates the installation, configuration, and management of middleware applications, such as the middleware and applications that run on the virtual machines.”  “Placement engine 306 is configured to select computer node(s) 302 based on placement policies and constraints provided by the user.” Column 7, lines 6-15; The user may select a high availability policy … the user may instead select an energy conservation policy.), 
(iii) determine, in response to a receipt of the managed node composition request, a present utilization of each resource of the plurality of resources (column 13, lines 49-57; responsive to the pattern…”[R]ack placement engine 309 identifies every virtual machine instance 508 that is currently deployed to each compute node 302 within each rack 301 and the computing resources … utilized by the virtual machine instance 508.”), 
(iv) determine, in response to the receipt of the managed node composition request, a present performance level of each rack of the plurality of racks (column 12, lines 51-57; “… [P]lacement engines 309, 308 aggregate the resource usage and availability of the computing resources (.e.g. processing usage, memory usage, storage usage , data bandwidth, storage bandwidth) at the current tier (rack tier 403 and sub-domain tier respectively to form a summarization of the tier resource usage and availability at the current tier.”), and
upon performance and reliability of resources.” column 6, lines 62-63; “Thus, ‘resources,’ as used herein, includes data centers, server clusters, racks, and/or server machines.” Column 11, lines 19-21; “Additionally, the configuration data 118 includes reliability, redundancy, and performance requirements associated with the applications 106.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Apte to substitute a managed node request comprising at least one metric from Hiltunen for the manage node request from Apte to leverage configurable parameters of service level agreements to express the customer’s desired performance characteristics. The motivation would have been to enable good performance while also considering quality measures such as reliability and availability.

B.	Regarding claim 13, Apte-Hiltunen-Dutta teaches one or more machine-readable storage media comprising a plurality of instructions stored thereon that, when executed by a compute device cause the compute device (Apte, column 9, lines 38-42; “Administrative server 303 has a processor 601 coupled to various other components by a system bus 602”) to: function similar to claim 1, above. Claim 13 is rejected on the same rationale as claim 1.
C.	Regarding claim 25, Apte-Hiltunen-Dutta teaches a compute device including circuitry for receiving data and circuitry for request and function similar to claim 1, above. Claim 25 is rejected on the same rationale as claim 1.


E.	Regarding dependent claim 4, Apte-Hiltunen-Dutta teaches the compute device of claim 1, as claimed above. Apte and Dutta does not specifically teach wherein to receive the managed node composition request associated with the workload comprises to receive a service level agreement indicative of one or more quality of service metrics associated with a workload. However, in the same field of endeavor, Hiltunen teaches wherein to receive the managed node composition request associated with the workload comprises to receive a service level agreement indicative of one or more quality of service metrics associated with a workload (column 13, lines 55-58; “..[T]he controller computers the resource demand based upon a performance model such as … a resource level such as reliability SLA …” column 11, lines 21-28; “The reliability and performance requirements can indicate, for example, a desired amount of redundancy for a particular application 106, acceptable limits for downtime, latency, response time, and the like.”). It would have been obvious to one of ordinary skill in the art to modify Apte and Dutta to substitute SLA quality of service metrics from Hiltunen for the availability metric from Apte and Dutta to refine the performance measures used to allocate resources. The motivation would have been to leverage configurable parameters of service level agreements to express the customer’s desired performance characteristics. The motivation would have been to enable good performance while also considering quality measures such as reliability and availability.


G.	Regarding dependent claim 5, Apte-Hiltunen-Dutta teaches the compute device of claim 1, wherein to determine the present utilization of each resource comprises to determine a present utilization of each resource based on the resource-level telemetry data received from the corresponding resource (Apte, column 12, lines 51-57; “… [P]lacement engines 309, 308 aggregate the resource usage and availability of the computing resources (.e.g. processing usage, memory usage, storage usage, data bandwidth, storage bandwidth) at the current tier (rack tier 403 and sub-domain tier respectively to form a summarization of the tier resource usage and availability at the current tier.”).
H.	The functions of claim 17 is similar to the limitations of claim 5 above. Claim 17 is rejected on the same rationale as claim 5.
I.	The functions of claim 27 is similar to the limitations of claim 5 above. Claim 27 is rejected on the same rationale as claim 5.

J.	Regarding dependent claim 6.  Apte-Hiltunen-Dutta teaches the compute device of claim 1, as claimed above. Apte and Dutta does not specifically teach wherein to determine the present utilization of each rack comprises to determine a performance level of each rack based on the rack-level telemetry data received from the corresponding rack, and to determine the present utilization of each rack comprises to determine a reliability and capacity of each rack based on the rack-level telemetry data received from the corresponding rack. However, in the  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Apte-Dutta to substitute rack-level reliability and capacity from Hiltunen for the availability from Apte-Dutta to provide operational data from the rack level. The motivation would have been to advance the ability to provide availability by also considering reliability and capacity.
K.	The functions of claim 18 is similar to the limitations of claim 6 above. Claim 18 is rejected on the same rationale as claim 6.
L.	The functions of claim 28 is similar to the limitations of claim 6 above. Claim 28 is rejected on the same rationale as claim 6.

M.	Regarding dependent claim 7, Apte-Hiltunen-Dutta teaches the compute device of claim 1, wherein to determine the present utilization of each rack comprises to aggregate the availability of the computing resources (.e.g. processing usage, memory usage, storage usage, data bandwidth, storage bandwidth) at the current tier (rack tier 403 and sub-domain tier respectively to form a summarization of the tier resource usage and availability at the current tier.”). Apte and Dutta does not specifically teach to determine the present utilization of each rack comprises to determine a reliability and capacity of each rack based on the resource-level telemetry data aggregated by the orchestrator server. However, in the same field of endeavor, Hiltunen teaches to determine the present utilization of each rack comprises to determine a reliability and capacity of each rack based on the resource-level telemetry data aggregated by the orchestrator server (column 6, lines 62-63; “Thus, ‘resources,’ as used herein, includes data centers, server clusters, racks, and/or server machines.” column 7, lines 25-29; “The monitoring devices and/or software are configured to monitor usage, capacity, performance, reliability and function of the resources 102.”), and to determine the present utilization of each rack comprises to determine a reliability and capacity of each rack based on the rack-level telemetry data received from the corresponding rack (column 11, lines 10-16; ...”[T]he operational data including data indicating the resources 102 are online, capacities associate with the resources, latencies of the resources 102, reliabilities of the resources 102, and the like.”). For motivation for combination see claim 6, above.
N.	The functions of claim 19 is similar to the limitations of claim 7 above. Claim 19 is rejected on the same rationale as claim 7.

O.	Regarding dependent claim 8, Apte-Hiltunen-Dutta teaches the compute device of claim 1, as claimed above. Apte and Dutta does not specifically teach wherein to determine the set of resources from the plurality of resources that satisfies the managed node composition request comprises to determine a set of resources that have sufficient capacity to execute a workload at target quality of service metrics indicated in the managed node composition request. However, in the same field of endeavor, Hiltunen teaches wherein to determine the set of resources from the plurality of resources that satisfies the managed node composition request comprises to determine a set of resources that have sufficient capacity to execute a workload at target quality of service metrics indicated in the managed node composition request (column 6, lines 16-25; “In some embodiments, resources capacity is measured as CPU capacity, memory capacity, available bandwidth, storage capacity …” column 12, lines 46-50; “[T]he controller 112 initially selects for the application tier under consideration, the lowest resource level for which a specified or determined reliability level, e.g., a reliability SLA, is satisfied.” column 13, lines 4-7; A successful fit algorithm describes sufficient capacity. “If the controller 112 determines that execution of the fit algorithm was not successful, the method 300 proceeds to operation 308.  In some embodiments, the controller 112 determines that execution of the fit algorithm was not successful because the resource demand was higher than the available capacity.”). For motivation for combination see claim 4, above.
P.	The functions of claim 20 is similar to the limitations of claim 8 above. Claim 20 is rejected on the same rationale as claim 8.


R.	The functions of claim 23 is similar to the limitations of claim 11 above. Claim 23 is rejected on the same rationale as claim 11.

S.	Regarding dependent claim 12, Apte-Hiltunen-Dutta teaches the compute device of claim 1, wherein the compute engine is further to allocate the set of resources to compose the managed node that satisfies the managed node composition request (Apte, column 13, lines 58-64; “…[A] pattern, including the virtual machine instances of the pattern, can be effectively deployed when the physical and virtual resources of the cloud computing environment are extremely large and geographically dispersed.”).
.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apte and Hiltunen  and Dutta as applied to claims 1 and 13 above, and further in view of  Alleman et al., US 2017/0257970 A1 (hereafter referred to as Alleman).
A.	Regarding dependent claim 2, Apte-Hiltunen-Dutta teaches the compute device of claim 1, wherein the plurality of resources are of different types (Apte, column 7, lines 49-51; “where each rack 301 contains compute node(s) 302 as well as hardware, such as storage, data and storage switches and links”.). Apte-Hiltunen-Dutta does not specifically teach each type of resource is hosted on a different sled. However, in the same field of endeavor, Alleman teaches each type of resource is hosted on a different sled (paragraph 24, “In the present disclosure, however, a rack integrated in a cabinet has shelves that may be subdivided into slots to define a collection of uniform bays in which each bay accepts enclosed compute or storage units (i.e., sleds, also referred to as modules) so as to provide common cooling, power distribution, and signal connectivity throughout the rack.” Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Apte-Hiltunen-Dutta to substitute resource pooled in sled from Alleman for the rack modules from Apte-Hiltunen-Dutta to organize the resources in the rack. The motivation would be to provide common pooling, power distribution and connections through the rack.
B.	The functions of claim 14 is similar to the limitations of claim 2 above. Claim 14 is rejected on the same rationale as claim 2.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apte and Hiltunen and Dutta as applied to claims and 13 above, and further in view of  Abts et al., US 9705798 B1 (hereafter referred to as Abts).
A.	Regarding dependent claim 3, Apte and Hiltunen and Dutta teaches the compute device of claim 1, as claimed above. Apte-Hiltunen-Dutta does not specifically teach wherein to receive the rack-level telemetry data comprises to receive congestion data from a top of rack switch of each rack. However, in the same field of endeavor, Abts teaches wherein to receive the rack-level telemetry data comprises to receive congestion data from a top of rack switch of each rack (column 12, lines 62-67). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Apte-Hiltunen-Dutta to substitute top of rack switch forwarding congestion information Abts for the rack-level information from Apte-Hiltunen-Dutta to indicate network health and performance information. The motivation would have been to prevent oversubscription or overprovisioning of resources which can occur in networks with multiple hierarchical layers (column 5, lines 36-40).
B.	The functions of claim 15 is similar to the limitations of claim 3 above. Claim 15 is rejected on the same rationale as claim 3.

Claims 9-10 and 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Apte and Hiltunen and Dutta as applied to claims 8 and 20 above, and further in view of  Uriel, US 10,848,408 B2 (hereafter referred to as Uriel).

B.	The functions of claim 21 is similar to the limitations of claim 9 above. Claim 21 is rejected on the same rationale as claim 9.
A.	Regarding dependent claim 10, Apte and Hiltunen and Dutta teaches the compute device of claim 1, as rejected above. Apte-Hiltunen-Dutta does not specifically teach wherein to 
B.	The functions of claim 22 is similar to the limitations of claim 10 above. Claim 22 is rejected on the same rationale as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gonzalez, Jr. et al., US 20100229175 A1, teaches moving at least part of the computing workload to a third partition, it is computed that a data path distance between a first location 
Logan et al., US 8112524 B2, teaches if the data path distances between the first resource and all other resources allocated to the current partition are more than a threshold distance, a recommendation is made to move the first resource to the third location.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patrice L Winder/Primary Examiner, Art Unit 2452